DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 10/08/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,257,133 in view of Yun et al. (US 20120302167 A1, published 11/29/2012), hereinafter Yun.
16/285,010 (Instant Application)
U.S. Patent No. 10,257,133
Claim 1) A method comprising:

Claims 1, 14, 18) A method for generating a content item from content within a content area, comprising: 
defining a first boundary for a first content area and a second content area based upon a first user input comprising a first swipe gesture, wherein the first content area and the second content area are part of a messaging interface displaying a plurality of messages between at least a first user and a second user;
defining a first boundary for a first content area and a second content area based upon a first user input comprising a first swipe gesture, wherein the first content area and the second content area are part of a messaging interface displaying a plurality of messages between at least a first user and a second user; 
defining a second boundary for the first content area and the second content area based upon a second user input comprising a second swipe gesture substantially parallel to the first swipe gesture, the second swipe gesture received 


automatically defining a third boundary for the first content area and a fourth boundary for the second content area based upon a location of the first boundary and a location of the second boundary relative to a first side of a touchscreen display and a second side of the touchscreen display; 
defining a fifth boundary for the first content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture, the third swipe gesture received temporally after and independent of the first swipe gesture and the second swipe gesture, the fifth boundary between the third boundary and the fourth boundary, wherein the fifth boundary separates messages transmitted by the first user from messages transmitted by the second user;
defining a fifth boundary for the first content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture, the third swipe gesture received temporally after and independent of the first swipe gesture and the second swipe gesture, the fifth boundary between the third boundary and the fourth boundary, wherein the fifth boundary separates messages transmitted by the first user from messages transmitted by the second user; 
generating a first content item based upon first content within the first content area comprising the messages transmitted by the first user but not comprising the messages transmitted by the second user; and
generating a first content item based upon first content within the first content area comprising the messages transmitted by the first user but not comprising the messages transmitted by the second user; 
controlling a graphical user interface to display a content item user interface element based upon the first content item.
controlling a graphical user interface to display a content item user interface element based upon the first content item; 

and at least one of: displaying a censor content item user interface element and responsive to receiving a selection of the censor content item user interface element, censoring a portion of the first content item within the graphical user interface; or extracting, for the first content and from at least one of the plurality of messages between at least the first user and the second user, a first set of display data comprising at least one of source code data for the first content, location data for the first content or hyperlink data for the first content.
responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publishing the first content item to a calendar

Claim 2) The method of claim 1, the first content area corresponding to a user interface displayed 


receiving a fourth swipe gesture temporally after the third swipe gesture; and selecting the first content of the first content area for use in generating the first content item, and not second content of the second content area, based upon the fourth swipe gesture.
Claim 3) The method of claim 1, comprising: receiving a fourth swipe gesture temporally after the third swipe gesture; and selecting the first content of the first content area for use in generating the first content item, and not second content of the second content area, based upon the fourth swipe gesture.
Claim 4) The method of claim 2, comprising:
interpolating additional pixels into the first image to improve the quality of the first image.
Claim 4) The method of claim 2, comprising: interpolating additional pixels into the first image to improve the quality of the first image
Claim 5) The method of claim 1, comprising:
defining a sixth boundary for the second content area based upon fourth user input; generating a second content item based upon second content within the second content area; and stitching the first content item with the second content item to create a stitched content item.
Claim 5) The method of claim 1, comprising: defining a sixth boundary for the second content area based upon fourth user input; generating a second content item based upon second content within the second content area; and stitching the first content item with the second content item to create a stitched content item. 
Claim 6) The method of claim 5, the stitching comprising: blending a first portion of the first content item with a second portion of the second content item.
Claim 6) The method of claim 5, the stitching comprising: blending a first portion of the first content item with a second portion of the second content item.
Claim 7) The method of claim 1, comprising:
displaying a share content item user interface element used to share the first content item with one or more users
Claims 7, 15) The method of claim 1, comprising: displaying a share content item user interface element used to share the first content item with one or more users.
Claim 8) The method of claim 1, comprising:
displaying a censor content item user interface element
Claims 1, 14) displaying a censor content item user interface element and responsive to receiving a selection of the censor content item user interface element, censoring a portion of the first content item within the graphical user interface
Claim 9) The method of claim 1, the generating the first content item comprising: extracting, for the first content, a first set of display data comprising at least one of source code data for the first content, location data for the first content or hyperlink data for the first content
Claim 1) extracting, for the first content and from at least one of the plurality of messages between at least the first user and the second user, a first set of display data comprising at least one of source code data for the first content, location data for the first content or hyperlink data for the first content
Claim 9) The method of claim 1, the generating the first content item comprising:



responsive to receiving a selection of the censor content item user interface element, censoring a portion of content within the graphical user interface
Claims 1, 14) displaying a censor content item user interface element and responsive to receiving a selection of the censor content item user interface element, censoring a portion of the first content item within the graphical user interface
Claim 11) The method of claim 5, the stitching comprising aligning at least one boundary of the first content item with at least one boundary of the second content item
Claim 9) The method of claim 5, the stitching comprising aligning at least one boundary of the first content item with at least one boundary of the second content item
Claim 12) The method of claim 1, the plurality of messages comprising at least one of chat conversation content, text message content or email content
Claims 10, 17, 19) The method of claim 1, the plurality of messages comprising at least one of chat conversation content, text message content or email content
Claim 13) The method of claim 1, the first swipe gesture on a touchscreen display of a mobile device and the second swipe gesture on the touchscreen display, the first swipe gesture comprising a first horizontal swipe used to demarcate a beginning boundary of the first content area and the second swipe gesture comprising a second horizontal swipe used to demarcate an ending boundary of the first content area.
Claim 11) The method of claim 1, the first swipe gesture on a touchscreen display of a mobile device and the second swipe gesture on the touchscreen display, the first swipe gesture comprising a first horizontal swipe used to demarcate a beginning boundary of the first content area and the second swipe gesture comprising a second horizontal swipe used to demarcate an ending boundary of the first content area.
Claim 14) The method of claim 1, the first content area corresponding to a user interface displayed by a mobile device, and the method comprising:
displaying a beginning boundary designator for the first boundary through the user interface; and displaying an ending boundary designator for the second boundary through the user interface.
Claim 12) The method of claim 1, the first content area corresponding to a user interface displayed by a mobile device, and the method comprising: displaying a beginning boundary designator for the first boundary through the user interface; and displaying an ending boundary designator for the second boundary through the user interface
Claim 15) The method of claim 14, at least one of the beginning boundary designator or the ending boundary designator comprising at least one of a line or a dashed line overlaid on the user interface.
Claim 13) The method of claim 12, at least one of the beginning boundary designator or the ending boundary designator comprising at least one of a line or a dashed line overlaid on the user interface
Claim 19) A system comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause the processor to implement a content item generation component configured to: 
Claim 18, 14, 19) A system, comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause the processor to implement a content item generation component configured to: 

define a first boundary for a first content area and a second content area based upon a first user input comprising a first swipe gesture, wherein the first content area and the second content area are part of a messaging interface displaying a plurality of messages between at least a first user and a second user; 
define a second boundary for the content area and the second content area based upon a second user input comprising a second swipe gesture substantially parallel to the first swipe gesture; 
define a second boundary for the first content area and the second content area based upon a second user input comprising a second swipe gesture substantially parallel to the first swipe gesture, the second swipe gesture received temporally after and independent of the first swipe gesture; 
automatically define a third boundary for the content area and a fourth boundary for the second content area based upon the first boundary and the second boundary; 
automatically define a third boundary for the first content area and a fourth boundary for the second content area based upon a location of the first boundary and a location of the second boundary relative to a first side of a touchscreen display and a second side of the touchscreen display; 
define a fifth boundary for the content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture; 
define a fifth boundary for the first content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture, the third swipe gesture received temporally after and independent of the first swipe gesture and the second swipe gesture, 
and generate a content item based upon content within the content area.
generate a first content item based upon first content within the first content area comprising the messages transmitted by the first user but not comprising the messages transmitted by the second user
responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publishing the first content item to a calendar



Regarding claim 1, in the same field of endeavor, Yun teaches responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publishing the first content item to a calendar (Yun Figs. 1-8, 23-32, 94, 95; [0152], [0190-0192], [0200-0206], [0367-0369]).  It would have been obvious to one of 

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 1.  Consequently, claim 19 is rejected for the same reasons.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 7, 11, 14, 15, and 18 of U.S. Patent No. 10,257,133 in view of Park et al. (US 2014/0289670 A1, published 09/25/2014), hereinafter Park, in further view of Jeong et al. (US 2015/0007024 A1, published 01/01/2015), hereinafter Jeong. 


U.S. Patent No. 10,257,133
Claim 16) A non-transitory computer readable medium comprising instructions which when executed perform a method comprising:
Claim 14, 1, 18) A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising: 
defining a beginning boundary for a content area based upon a first swipe gesture of a user interface, the user interface displaying first content, second content, third content, and fourth content

defining a first boundary for a first content area and a second content area based upon a first user input comprising a first swipe gesture, wherein the first content area and the second content area are part of a messaging interface displaying a plurality of messages between at least a first user and a second user; 
but not fifth content at a first time;

defining an ending boundary for the content area based upon a second swipe gesture of the user interface, the second swipe gesture substantially parallel to the first swipe gesture, the first content comprised in the content area between the beginning boundary and the ending boundary;
defining a second boundary for the first content area and the second content area based upon a second user input comprising a second swipe gesture substantially parallel to the first swipe gesture,
defining a third boundary for a second content area based upon a third user input comprising a third swipe gesture substantially parallel to at least one of the first swipe gesture or the second swipe gesture, the beginning boundary between the third boundary and the ending boundary, the second content comprised in the second content area on a first side of the third boundary and between the third boundary and the beginning boundary, the third content comprised in a third content area on a second side of the third boundary

and displaying 
generating a first content item
at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth  content that was not displayed at the first time, but not the second content that was displayed at the first time and the fourth content that was displayed at the first time, based upon a stitching of the content area comprising the first content to the third content area comprising the third content and the fifth content

Claim 17) The method of claim 16, comprising: generating the stitched content item based upon a scaling of at least one of the first content or the third content to fit within a display area of a device
Claim 2) The method of claim 1, the first content area corresponding to a user interface displayed by a mobile device, and the generating a first content item comprising: generating a first image as a screen capture of the first content within the 

Claim 2) The method of claim 1, the first content area corresponding to a user interface displayed by a mobile device, and the generating a first content item comprising: generating a first image as a screen capture of the first content within the user interface; and scaling the first image based upon a first display property of the mobile device


Regarding claim 16, in the same field of endeavor, Park teaches: defining a beginning boundary for a content area based upon a first swipe gesture of a user interface, the user interface displaying first content, second content, third content and fourth content but not fifth content at a first time (Park Figs. 1-7; [0038], [0051], [0052]) defining an ending boundary for the content area based upon a second swipe gesture of the user interface, the second swipe gesture substantially parallel to the first swipe gesture, the first content comprised in the content area between the beginning boundary and the ending boundary, the fourth content on a different side of the ending boundary than the first content (Park Figs. 1-7; [0054-0057]); defining a third boundary for a second content area based upon a third user input comprising a third swipe gesture substantially parallel to at least one of the first swipe gesture or the second swipe gesture (Park Figs. 1-7; [0058-0060]), and displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time or the fourth content that was displayed at the first time, based upon a stitching of the content area comprising the first content to the third content area comprising the third content and the fifth content (Park Figs. 1-7; [0056-0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated defining a beginning boundary for a content area based upon a first swipe gesture of a user interface, the user interface displaying first content, second content, third content and fourth content but not fifth content at a first time, defining an ending boundary for the content area based upon a second 
In the same field of endeavor, Jeong teaches: the beginning boundary between the third boundary and the ending boundary, the second content comprised in the second content area on a first side of the third boundary and between the third boundary and the beginning boundary, the third content comprised in a third content area on a second side of the third boundary; displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time and the fourth content that was displayed at the first time (Jeong Figs. 1-12; [0034-0044] [0086], [0092-0094], [0098], [0106-0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the beginning boundary between the third boundary and the ending boundary, the second content comprised in the second content area on a first side of the third boundary and between the third boundary and the beginning boundary, the third content comprised in a third content area on a second side of the third boundary and displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time and the fourth content that was displayed at the first time as suggested in Jeong.  Doing so would be desirable because when a user desires to capture a page which cannot be shown to one screen, for example, a page of which an entire content can be shown only after a scroll is performed and to transmit the capture page to a counterpart, the user is required to generate a plurality of image files. The user should repeatedly capture a next page area by performing a function of a scroll or the like. In this case, a new image file is generated whenever the capture is performed, and thus a plurality of image files 130 are generated as illustrated in FIG. 1B (see Jeong [0007]).  According to the related art, it is difficult to manage an image file and there is cumbersomeness of selecting each of the image files in transmitting the image files to the counterpart (see Jeong [0008]).  According to various embodiments of the present disclosure, the user can easily generate information through the electronic device (see Jeong [0016]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0313883 A1, published 10/27/2016) in view of Beaurepaire (US 2015/0033193 A1, published 01/29/2015), in further view of Park et al. (US 2013/0091443 A1, published 04/11/2013), hereinafter Park, in further view of Yun et al. (US 2012/0302167 A1, published 11/29/2012), hereinafter Yun.

Regarding claim 1, Zhang teaches the claim comprising:
A method comprising (Zhang Figs. 1-7; [0036], FIG. 1 shows a schematic flowchart of a screen capture method 100; [0038], according to the screen capture region, acquire an image displayed in the screen capture region):
defining a first boundary for a first content area and a second content area based upon a first user input comprising a first swipe gesture, wherein the first content area and the second content area are part of an interface; defining a second boundary for the first content area and the second content area based upon a second user input comprising a second swipe gesture substantially parallel to the first swipe gesture (Zhang Figs. 3-6; [0039], a screen capture operation is performed by recognizing same-direction parallel swiping of two fingers on a screen, so that a user can capture an image displayed in a part of a region of the screen according to an individual requirement; [0054], in Fig. 3, when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical ; 
automatically defining a third boundary for the first content area and a fourth boundary for the second content area based upon a location of the first boundary and a location of the second boundary relative to a first side of a touchscreen display and a second side of the touchscreen display (Zhang Figs. 3-6; [0046], the screen capture apparatus may determine that the touch operation is a screen capture operation only when it is detected that the start point positions and the end point positions of the same-direction parallel swiping are in a preset edge display region of the screen; [0053], when the start point positions and/or the end point positions are in a display region at a screen edge, acquire the screen capture region according to a region enclosed by the swipe tracks and horizontal lines or by the swipe tracks and vertical lines; [0054], when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical lines; when the swipe tracks are along a vertical direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two horizontal lines as the screen capture region; [0057], S111c, when the start point positions and the end point positions are in a display region at a screen edge ([0059]) the screen capture apparatus successively connects the start point positions and the end point positions of the two swipe tracks, and uses a quadrilateral region enclosed by four connection lines as the screen capture region; when the swipe tracks begin and end at the edge of the screen, the horizontal (or vertical) third and fourth boundaries connecting the start points and connecting the end points are determined relative to the screen ;
and generating a first content item based upon first content within the first content area; and controlling a graphical user interface to display a content item user interface element based upon the first content item (Zhang Figs. 3-6; [0038], in S120, according to the screen capture region, acquire an image displayed in the screen capture region; [0054], when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical lines; when the swipe tracks are along a vertical direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two horizontal lines as the screen capture region; [0028], FIG. 4 is a display image when the screen capture operation shown in FIG. 3 is successful; [0030], FIG. 6 is a display image when the screen capture operation shown in FIG. 5 is successful (a content item user interface element based upon the first content item))
and responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element (Zhang Figs. 3-6; [0030], FIG. 6 is a display image when the screen capture operation shown in FIG. 5 is successful; [0070], S170, present the image on the screen, and present operation options for the image at the same time; [0071], as shown in FIG. 4 and FIG. 6, the operation options may include a share option, a cancel option, and a save option)
However, Zhang fails to expressly disclose the second swipe gesture received temporally after and independent of the first swipe gesture and defining a fifth boundary for the first content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture, the third swipe gesture received temporally after and independent of the first 
the second swipe gesture received temporally after and independent of the first swipe gesture (Beaurepaire Figs. 9, 11, 12; abs. presenting of an image on a display, partitioning the image into image portions using gestures, and retaining a selected one of said image portions on the display; [0129], as shown in the example of FIGS. 9A and 9B, the initial start point of the tear feature 100a is located on the edge of the image proximal to the edge of the apparatus 10 where the edge tearing gesture was applied; [0131], to extend an initial tearing feature to tear more of the image 98, FIG. 9B shows, where a user can drag a portion of the tearing feature displayed in image 98 to elongate the tearing feature in the image (shown to be a downward swiping gesture; see also [0107], a gesture may be characterized as a swipe); [0043], gestures are sequentially applied (temporally after and independent); [0134], a user may apply gesture to generate line 100a and repeat the gesture to generate line 100b; [0135], as shown in FIG. 11A, two edge tearing gestures may be applied consecutively to retain an image portion in between (first and second borders for first and second content areas defined in response to parallel, sequential, swipe gestures; third and fourth borders are automatically determined by edges of the device in Figs. 11 and 12); see also [0132], boundary lines are visibly displayed; see also Fig. 12 and [0137], gestures 100a and 100b are parallel swipe gestures)
defining a fifth boundary for the first content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture, the third swipe gesture received temporally after and independent of the first swipe gesture and the second swipe gesture, the fifth boundary between the third boundary and the fourth boundary (Beaurepaire Figs. 9, 11, 12; [0137], in FIGS. 12A to 12B the user does not select which image portion to retain after the second tearing gesture but instead waits until all four tearing gestures 100a (see [0134], first swipe gesture), 100b (see [0134], sequentially applied independent second parallel swipe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the second swipe gesture received temporally after and independent of the first swipe gesture and defining a fifth boundary for the first content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture, the third swipe gesture received temporally after and independent of the first swipe gesture and the second swipe gesture, the fifth boundary between the third boundary and the fourth boundary as suggested in Beaurepaire into Zhang.  Doing so would be desirable because a particular issue may arise with some images where only a particular region of the image is of interest to a user at a given time (see Beaurepaire [0010]).  Simplifying the process of selecting a particular region in an image is accordingly becoming more desirable (see Beaurepaire [0012]).  Accordingly, it is desirable if image modification or manipulation techniques can be made more intuitive for users (see Beaurepaire [0013]).
However, Zhang in view of Beaurepaire fails to expressly disclose a messaging interface displaying a plurality of messages between at least a first user and a second user, wherein the 
a messaging interface displaying a plurality of messages between at least a first user and a second user, wherein the fifth boundary separates messages transmitted by the first user from messages transmitted by the second user, generating a first content item based upon first content within the first content area comprising the messages transmitted by the first user but not comprising the messages transmitted by the second user (Park Figs. 1-22; [0187], referring to FIG. 15, the controller 180 arranges and displays the corresponding chat contents 211, 212, 221, 222, 231 and 232 on the corresponding regions 200A, 200B and 200C partitioned by the steps S140 and S150 shown in FIG. 4 (see [0113], partitioning in response to user input); [0198], referring to FIG. 17, if a first region 200A is specifically selected from the chat content display screen 200 [FIG. 17 (a)], the controller 180 may display an editing menu list 330; [0204], if the saving menu 333 is selected from the editing menu list 330, the controller 180 may save the chat contents 211 and 212 included in the 1.sup.st region 200A in the memory 160; the controller 180 may compress the chat contents 211 and 212 included in the 1.sup.st region 200A into one file; [0205], the controller 180 may save the chat contents 211 and 212 in the 1.sup.st region 200A as an image file in the memory 160 in a manner of cropping or capturing the chat contents 211 and 212; alternatively, the controller 180 recognizes a text corresponding to the chat contents 211 and 212 and may be then able to save the recognized text as a file in the memory 160; as shown, messages 211, 212 by the first user within a first content area of a messaging interface are captured for a first content item, while messages 221, 222, 231, 232 by a second user (separated by a boundary) are not captured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a messaging interface displaying a plurality of 
However, Zhang in view of Beaurepaire in further view of Park fails to expressly disclose responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publishing the first content item to a calendar.  In the same field of endeavor, Yun teaches:
responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publishing the first content item to a calendar (Yun Figs. 1-8, 23-32, 94, 95; [0152], the controller 180 can generate a memo file by using at least part of the execution screen of the particular application; [0190], FIG. 23 is a flow diagram 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publishing the first content item to a calendar as suggested in Yun into Zhang in view of Beaurepaire in further view of Park.  Doing so would be desirable because as the functions of terminals such as personal 

Regarding claim 2, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1, further comprising:
the first content area corresponding to a user interface displayed by a mobile device, and the generating a first content item comprising (Zhang Figs. 3-6; [0035], the embodiments of the present disclosure, user equipment (UE) may be a mobile phone, a tablet computer, a computer having a mobile terminal, or the like; [0027, 0029, 0054], Figs. 3 and 5 display capture operation corresponding to a user interface displayed by a mobile device):
generating a first image as a screen capture of the first content within the user interface (Zhang Figs. 3-6; [0028], FIG. 4 is a display image when the screen capture operation shown in FIG. 3 is successful; [0030], FIG. 6 is a display image when the screen capture operation shown in FIG. 5 is successful; generating images within the user interface of first content within the user interface);

scaling the first image based upon a first display property of the mobile device (Beaurepaire Figs. 9, 11, 12; [0137], FIGS. 12A to 12B show yet another embodiment of the invention which is similar to that shown in FIGS. 11A to 11B but where the user does not select which image portion to retain after the second tearing gesture but instead waits until all four tearing gestures 100a, 100b, 100c, 100d have been applied to the device; [0136], the retained image portion 98a may then be scaled automatically to form a scaled image portion 98aa which occupies the same region of the display 52 previously occupied by the original image 98 (see FIGS. 11B and 11C))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated scaling the first image based upon a first display property of the mobile device as suggested in Beaurepaire into Zhang in view of Park in further view of Yun.  Doing so would be desirable because a particular issue may arise with some images where only a particular region of the image is of interest to a user at a given time (see Beaurepaire [0010]).  Simplifying the process of selecting a particular region in an image is accordingly becoming more desirable (see Beaurepaire [0012]).  Accordingly, it is desirable if image modification or manipulation techniques can be made more intuitive for users (see Beaurepaire [0013]).

Regarding claim 3, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1.  Beaurepaire further teaches:
receiving a fourth swipe gesture temporally after the third swipe gesture; and selecting the first content of the first content area for use in generating the first content item, and not second content of the second content area, based upon the fourth swipe gesture (Beaurepaire Figs. 9, 11, 12; [0137], in FIGS. 12A to 12B the user does not select which image portion to retain after the second tearing gesture but instead waits until all four tearing gestures 100a (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a fourth swipe gesture temporally after the third swipe gesture; and selecting the first content of the first content area for use in generating the first content item, and not second content of the second content area, based upon the fourth swipe gesture as suggested in Beaurepaire into Zhang in view of Park in further view of Yun.  Doing so would be desirable because a particular issue may arise with some images where only a particular region of the image is of interest to a user at a given time (see Beaurepaire [0010]).  Simplifying the process of selecting a particular region in an image is accordingly becoming more desirable (see Beaurepaire [0012]).  Accordingly, it is desirable if image modification or manipulation techniques can be made more intuitive for users (see Beaurepaire [0013]).

Regarding claim 7, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1, further comprising:
displaying the share content item user interface element (Zhang Figs. 3-6; [0070], present the image on the screen, and present operation options for the image at the same time; [0071], as shown in FIG. 4 and FIG. 6, the operation options may include a share option)

Regarding claim 12, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1.  Park further teaches:
the plurality of messages comprising at least one of chat conversation content, text message content or email content (Park Figs. 1-22; [0187], referring to FIG. 15, the controller 180 arranges and displays the corresponding chat contents 211, 212, 221, 222, 231 and 232 on the corresponding regions 200A, 200B and 200C partitioned by the steps S140 and S150 shown in FIG. 4 (see [0113], partitioning in response to user input); [0198], referring to FIG. 17, if a first region 200A is specifically selected from the chat content display screen 200 [FIG. 17 (a)], the controller 180 may display an editing menu list 330; [0204-0205], the controller 180 may save the chat contents 211 and 212)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of messages comprising at least one of chat conversation content, text message content or email content as suggested in Park into Zhang in view of Beaurepaire in further view of Yun.  Doing so would be desirable because there are ongoing efforts to support and increase the functionality of mobile terminals. Such efforts include software and hardware improvements (see Park [0007]).  Many ongoing efforts are made to research and develop messenger applications capable of using a chat with at least one chat partner via 3G or Wi-Fi network among applications available for the smart phone (see Park [0008]).  However, when a user has a multi-user chat with many counterparts by the related art method, the chat contents to be displayed on the chat content display window 10 increase mode. Hence, it may be difficult for the user to recognize the chat contents (e.g., chat subjects, chat context, etc.) between the user and the counterparts (see Park [0012]).  Accordingly, the present invention is directed to a mobile terminal and controlling method thereof that substantially obviate one or more problems due to limitations and disadvantages of the related art (see Park [0013]).

Regarding claim 13, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1, further comprising:
the first swipe gesture and the second swipe gesture on a mobile device, the first swipe gesture comprising a first horizontal swipe used to demarcate a beginning boundary of the first content area and the second swipe gesture comprising a second horizontal swipe used to demarcate an ending boundary of the first content area (Zhang Figs. 3-6; [0017], touch display; [0035], the embodiments of the present disclosure, user equipment (UE) may be a mobile phone, a tablet computer, a computer having a mobile terminal, or the like; [0027, 0029, 0054], Figs. 3 and 5 display capture operation corresponding to a user interface displayed by a mobile device; [0054], in Fig. 3, when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical lines as the screen capture region; [0028], FIG. 4 is a display image when the screen capture operation shown in FIG. 3 is successful)

Regarding claim 14, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1, further comprising:
the first content area corresponding to a user interface displayed by a mobile device, and the method comprising (Zhang Figs. 3-6; [0035], the embodiments of the present disclosure, user equipment (UE) may be a mobile phone, a tablet computer, a computer having a mobile terminal, or the like; [0027, 0029, 0054], Figs. 3 and 5 display capture operation corresponding to a user interface displayed by a mobile device):
displaying a beginning boundary designator for the first boundary through the user interface; and displaying an ending boundary designator for the second boundary through the user interface (Zhang Figs. 3-6; [0027], FIG. 3 is a schematic diagram of a screen capture 

Regarding claim 15, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 14.  Beaurepaire further teaches:
at least one of the beginning boundary designator or the ending boundary designator comprising at least one of a line or a dashed line overlaid on the user interface (Beaurepaire Figs. 9, 11, 12; [0132], boundary lines are visibly displayed; as shown in Figs. 9-12 beginning and ending bounding designators are shown as lines and dashed lines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated at least one of the beginning boundary designator or the ending boundary designator comprising at least one of a line or a dashed line overlaid on the user interface as suggested in Beaurepaire into Zhang in view of Park in further view of Yun.  Doing so would be desirable because a particular issue may arise with some images where only a particular region of the image is of interest to a user at a given time (see Beaurepaire [0010]).  Simplifying the process of selecting a particular region in an image is accordingly becoming more desirable (see Beaurepaire [0012]).  Accordingly, it is desirable if image modification or manipulation techniques can be made more intuitive for users (see Beaurepaire [0013]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Jeremias (US 2012/0054166 A1, published 03/01/2012).

Regarding claim 4, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1.  However, Zhang in view of Beaurepaire in further view of Park in further view of Yun fails to expressly disclose interpolating additional pixels into the first image to improve the quality of the first image.  In the same field of endeavor, Jeremias teaches:
interpolating additional pixels into the first image to improve the quality of the first image (Jeremias Figs. 1-9; [0027], retrieve and cache screenshot images; [0032], when a user clicks on one of the thumbnail screenshot images (96), the add-ons (18) and (24) associated with the browser (16) access, via the Internet (30), the master server (28); the master server (28) uses one or more scaling algorithms, such as bilinear interpolation, to produce a high-resolution version of the image; preferably, the high-resolution of the image contains at least twice, more preferably at least ten times, and most preferably at least one hundred times the number of pixels as the low-resolution thumbnail screenshot images (96); alternatively, the browser (16) may be provided with a script capable of directly scaling the low-resolution thumbnail screenshot images (96) from the client device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated interpolating additional pixels into the first image to improve the quality of the first image as suggested in Jeremias into Zhang in view of Beaurepaire in further view of Park in further view of Yun.  Doing so would be desirable because it would produce a high-resolution version of a scaled image (see Jeremias [0032]), thereby improving the quality the scaled image and making the contents of the image easier for the user to see.

s 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Park et al. (US 2014/0289670 A1, published 09/25/2014), hereinafter Park II.

Regarding claim 5, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1.  However, Zhang in view of Beaurepaire fails to expressly disclose defining a sixth boundary for the second content area based upon fourth user input, generating a second content item based upon second content within the second content area, and stitching the first content item with the second content item to create a stitched content item.  In the same field of endeavor, Park II teaches:
defining a sixth boundary for the second content area based upon fourth user input (Park II Figs. 5-7; [0051], FIG. 6 is a diagram showing a method of discontinuous capturing; the paragraphs from the first to the third included in the capturing window 21 can be included in a capturing object; [0052], a user touches outside of the capturing window 21 and may be able to scroll the displayed digital content 61, [0054], the display device 11 detects a control input 64 of the user on the inside area of the capturing window 21 and may be able to scroll a digital content 63 according to the control input 64; [0055], when the control input 64 detected on the inside of the capturing window 21 moves to an outside of the capturing window while maintaining a contact with the display unit, the display device 11 may be able to recognize the control input detected on the outside of the capturing window 21 like as if the control input were detected on the inside of the capturing window; second content area, including paragraph 5 is generated based on additional inputs defining boundaries of the second content area);
generating a second content item based upon second content within the second content area; and stitching the first content item with the second content item to create a stitched content item (Park II Figs. 5-7; [0056], FIG. 7 indicates a capture image 71 captured by the control input, which scrolls the outside/inside of the capturing window described in FIG. 6; the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated defining a sixth boundary for the second content area based upon fourth user input, generating a second content item based upon second content within the second content area, and stitching the first content item with the second content item to create a stitched content item as suggested in Park II into Zhang in view of Beaurepaire in further view of Park in further view of Yun.  Doing so would be desirable because it would allow the display to selectively capture only the parts that a user wants. In particular, the user selectively captures a preferable part of the digital content (see Park II [0056]).  Additionally, a method of storing digital content as one image file is required (see Park II [0007]) as opposed to dividing content into a plurality of parts stored as separate image files, where uniformity between the digital content and an original digital content may be reduced (see Park II [0006]).

Regarding claim 6, Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Park II teaches all the limitations of claim 5.  Park II further teaches:
blending a first portion of the first content item with a second portion of the second content item (Park II Figs. 5-7; [0056], FIG. 7 indicates a capture image 71 captured by the control input, which scrolls the outside/inside of the capturing window described in FIG. 6; the display device may be able to store the paragraphs from the first to the third and the fifth paragraph, which exist discontinuously in a digital content, as one image file; a second content item within a second area is generated and blended with the first content item; see also [0051-0055]; examiner note, per the specification [0055], blending makes the first stitched content item appear as a homogenous image when displayed).


Regarding claim 11, Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Park II teaches all the limitations of claim 5.  Park II further teaches:
the stitching comprising aligning at least one boundary of the first content item with at least one boundary of the second content item (Park II Figs. 5-7; [0056], FIG. 7 indicates a capture image 71 captured by the control input, which scrolls the outside/inside of the capturing window described in FIG. 6; the display device may be able to store the paragraphs from the first to the third and the fifth paragraph, which exist discontinuously in a digital content, as one image file; as shown, the horizontal and vertical boundaries of the content items are aligned; see also [0051-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the stitching comprising aligning at least one boundary of the first content item with at least one boundary of the second content item as suggested in Park II into Zhang in view of Beaurepaire in further view of Park in further view of Yun.  Doing so would be desirable because it would allow the display to selectively capture only the parts that a user wants. In particular, the user selectively captures a preferable part of the .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Floury et al. (US 2015/0371362 A1, published 12/24/2015), hereinafter Floury.

Regarding claim 8, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1.  However, Zhang in view of Beaurepaire in further view of Park in further view of Yun fails to expressly disclose displaying a censor content item user interface element.  In the same field of endeavor, Floury teaches:
displaying a censor content item user interface element (Floury Figs. 1-4; [0045], FIG. 1b shows the screen of the same terminal 100 following an action by the user; it is possible to see masking symbols 105, 106, 107 and 108 respectively associated with the messages 101, 102, 103 and 104 that are displayed by the terminal following an action by the user; the user may have touched a particular button on the terminal or on the graphical interface of an application; [0048], FIG. 1d shows the terminal 100 following complete masking of the item 102; the masking deforms the visual appearance of the information so as to render it unintelligible while preserving characteristics that can allow the holder to distinguish it among others; [0049], FIG. 2a shows the terminal 100 when a user moves his finger over the touchscreen following contact at the location of the masking symbol 106 associated with the message 102; [0050], in the course of this movement, that portion of the message 102 that is situated between the current position of the masking symbol and its initial position is masked, the masked area being updated continuously on the basis of the movements of the detected contact on the screen; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying a censor content item user interface element as suggested in Floury into Zhang in view of Beaurepaire in further view of Park in further view of Yun.  Doing so would be desirable because information that a user wishes to share is displayed at the same time as other information, likewise displayed on the screen, that he wishes to keep confidential (see Floury [0006]). There is therefore quite a need for a solution that allows the masking of some items among other items displayed on a screen that is intuitive and requires minimum interaction (see Floury [0010]).

Regarding claim 10, Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Floury teaches all the limitations of claim 8.  Floury further teaches:
comprising: responsive to receiving a selection of the censor content item user interface element, censoring a portion of content within the graphical user interface (Floury Figs. 1-4; [0045], FIG. 1b shows the screen of the same terminal 100 following an action by the user; it is possible to see masking symbols 105, 106, 107 and 108 respectively associated with the messages 101, 102, 103 and 104 that are displayed by the terminal following an action by the user; the user may have touched a particular button on the terminal or on the graphical interface of an application; [0048], FIG. 1d shows the terminal 100 following complete masking of the item 102; the masking deforms the visual appearance of the information so as to render it unintelligible while preserving characteristics that can allow the holder to distinguish it among others; [0049], FIG. 2a shows the terminal 100 when a user moves his finger over the touchscreen following contact at the location of the masking symbol 106 associated with the message 102; [0050], in the course of this movement, that portion of the message 102 that is situated between the current position of the masking symbol and its initial position is masked, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated comprising: responsive to receiving a selection of the censor content item user interface element, censoring a portion of content within the graphical user interface as suggested in Floury into Zhang in view of Beaurepaire in further view of Park in further view of Yun.  Doing so would be desirable because information that a user wishes to share is displayed at the same time as other information, likewise displayed on the screen, that he wishes to keep confidential (see Floury [0006]). There is therefore quite a need for a solution that allows the masking of some items among other items displayed on a screen that is intuitive and requires minimum interaction (see Floury [0010]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Beaurepaire in further view of Park in further view of Yun in further view of Park (US 2014/0123018 A1, published 05/01/2014), hereinafter Park III.

Regarding claim 9, Zhang in view of Beaurepaire in further view of Park in further view of Yun teaches all the limitations of claim 1.  However, Zhang in view of Beaurepaire in further view of Park in further view of Yun fails to expressly disclose the generating the first content item comprising: extracting, for the first content, a first set of display data comprising at least one of source code data for the first content, location data for the first content or hyperlink data for the first content.  In the same field of endeavor, Park III teaches:
the generating the first content item comprising: extracting, for the first content, a first set of display data comprising at least one of source code data for the first content, location data for the first content or hyperlink data for the first content (Park III Figs. 1-17; [0145], FIG. 8 is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the generating the first content item comprising: extracting, for the first content, a first set of display data comprising at least one of source code data for the first content, location data for the first content or hyperlink data for the first content as suggested in Park III into Zhang in view of Beaurepaire in further view of Park in further view 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Park et al. (US 2014/0289670 A1, published 09/25/2014), hereinafter Park, in view of Jeong et al. (US 2015/0007024 A1, published 01/01/2015), hereinafter Jeong.

Regarding claim 16, Park teaches the claim comprising:
A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising (Park Figs. 1-7; [0125], when the various embodiments of the present disclosure are implemented on one or more processors, the various embodiments of the present disclosure may be implemented by a processor-readable medium (for example, a memory, a floppy disk, a hard disk, a compact disk, an optical disk, or an magnetic tape) recording one or more programs for performing the method implementing the various embodiments of the present disclosure): 
defining a beginning boundary for a content area based upon a first swipe gesture of a user interface, the user interface displaying first content, second content, third content and fourth content but not fifth content at a first time (Park Figs. 1-7; [0038], the display device 11 ; 
defining an ending boundary for the content area based upon a second swipe gesture of the user interface, the second swipe gesture substantially parallel to the first swipe gesture, the first content comprised in the content area between the beginning boundary and the ending boundary, the fourth content on a different side of the ending boundary than the first content (Park Figs. 1-7; [0054], the display device 11 detects a control input 64 of the user on the inside area of the capturing window 21 and may be able to scroll a digital content 63 according to the control input 64; [0055], when the control input 64 detected on the inside of the capturing window 21 moves to an outside of the capturing window while maintaining a contact with the display unit, the display device 11 may be able to recognize the control input detected on the outside of the capturing window 21 like as if the control input were detected on the inside of the capturing window; second content area, including paragraph 5 is generated based on additional inputs defining boundaries of the second content area (parallel swipe gesture); [0056], FIG. 7 indicates a capture image 71 captured by the control input, which scrolls the outside/inside of the capturing window described in FIG. 6; the display device may be able to store the paragraphs from the first to the third and the fifth paragraph, which exist discontinuously in a 
defining a third boundary for a second content area based upon a third user input comprising a third swipe gesture substantially parallel to at least one of the first swipe gesture or the second swipe gesture (Park Figs. 1-7; [0058], FIG. 8 is a diagram showing a method of displaying a result of capturing of a display device; the display device 11 may be able to display a capture image 81 in the capturing window 21; the display device 11 may be able to display a part of the capture image, which corresponds to the paragraphs from the first to the third, in the capturing window 21; the display device may be able to display a digital content 82, which was the capturing object, in the outside of the capturing window 21; [0059], the display device 11 may be able to independently scroll each of the inside area and the outside area of the capturing window 21; the display device 11 may be able to display the scrolled capture image 84 including the second, third, and fifth paragraph in the capturing window 21 by scrolling the capture image 81; [0060], in case that a second control input 85 is detected in an outside of the capturing window 21, the display device 11 scrolls the displayed digital content 82 and may be able to display a scrolled digital content 86 (setting boundaries based on an additional parallel swipe gesture)), 
and displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time or the fourth content that was displayed at the first time, based upon a stitching of the content area comprising the first content to the third content area comprising the third content and the fifth content (Park Figs. 1-7; [0056] FIG. 7 is a diagram showing a result of capturing digital content as an image file according to one embodiment of the present specification; FIG. 7 indicates a capture image 71 captured by the control input, which scrolls the outside/inside of the capturing window described in FIG. 6; the display device captures the paragraphs included in a capturing object and may be able to store the paragraphs; the display device may be able to store the paragraphs from the first to the third and the fifth paragraph, which exist discontinuously in a digital content, as one image file; [0057], display device may be able to store an image file, which excludes the fourth paragraph from the original digital content 14 depicted in the right of FIG. 1; [0058], FIG. 8 is a diagram showing a method of displaying a result of capturing of a display device according to one embodiment of the present specification; the display device 11 may be able to display a capture image 81 in the capturing window 21; referring to the top left of FIG. 8, the display device may be able to display a preview of the capture image 81 of FIG. 7)
However, Park fails to expressly disclose the beginning boundary between the third boundary and the ending boundary, the second content comprised in the second content area on a first side of the third boundary and between the third boundary and the beginning boundary, the third content comprised in a third content area on a second side of the third boundary; and displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time and the fourth content that was displayed at the first time, based upon a stitching of the content area comprising the first content to the third content area comprising the third content and the fifth content.  In the same field of endeavor, Jeong teaches:
the beginning boundary between the third boundary and the ending boundary, the second content comprised in the second content area on a first side of the third boundary and between the third boundary and the beginning boundary, the third content comprised in a third content area on a second side of the third boundary; and displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time and the fourth content that was displayed at the first time, based upon a stitching of the content area comprising the first content to the third content area comprising the third content and the fifth content (Jeong Figs. 1-12; [0007], when the user desires to capture a page 120 which cannot be viewed through one screen 110, the user is required to capture a page area displayed on the current screen 110; the user should repeatedly capture a next page area by performing a function of a scroll; [0034], the user device captures a screen to generate a first capture image in step 203, and then proceeds to step 205; [0035], in step 205, the user device determines whether there is a request for a continuous screen capture; a new screen capture request comprises a request for generating a new capture image to be combined with a previously generated capture image; the new screen capture request is a request for generating a capture image for an area including parts which have not been previously captured, by performing a scrolling function; [0036-0037], the user device generates an N.sup.th capture image in step 209; [0038], after the determination of step 205, the user device may generate an image file; when a plurality of capture images are generated according to a plurality of screen capture requests, the user device may generate one image file by combining the plurality of capture images [0039], desired parts are captured and the captured images are combined, thereby creating a file; [0041-0044], discontinuous capture; [0086], the user device may perform the screen capture for a currently displayed area 1010a; when the user performs the scroll, the user device may perform the screen capture of areas 1070a, 1070b, 1070c, and 1070d; [0092], it is possible to acquire a capture image through an operation of selecting the area 1010a at which the user desires to start the screen capture and an operation of selecting the area 1010b; FIGS. 11A to 11F illustrate an image file generating method; [0093], when there is a user's request for performing a partial capture in a display state illustrated in FIG. 11A, the user device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the beginning boundary between the third boundary and the ending boundary, the second content comprised in the second content area on a first side of the third boundary and between the third boundary and the beginning boundary, the third content comprised in a third content area on a second side of the third boundary; and displaying, at a second time after the first time, a stitched content item comprising the first content, the third content and the fifth content that was not displayed at the first time, but not the second content that was displayed at the first time and the fourth content that was displayed at 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Park in view of Jeong in further view of Kim et al. (US 20160098187 A1, published 04/07/2016)

Regarding claim 17, Park in view of Jeong teaches all the limitations of claim 16.  Jeong further teaches:
generating the stitched content item based upon a scaling of at least one of the first content or the third content to fit (Jeong Figs. 1-12; [0071], FIGS. 8A to 8C illustrate an image resizing method; [0072], the user device may acquire a capture image including the corresponding area 810a; [0073], the user device may acquire a capture image including the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated generating the stitched content item based upon a scaling of at least one of the first content or the third content to fit as suggested in Jeong into Park.  Doing so would be desirable because when a user desires to capture a page which cannot be shown to one screen, for example, a page of which an entire content can be shown only after a scroll is performed and to transmit the capture page to a counterpart, the user is required to generate a plurality of image files. The user should repeatedly capture a next page area by performing a function of a scroll or the like. In this case, a new image file is generated whenever the capture is performed, and thus a plurality of image files 130 are generated as illustrated in FIG. 1B (see Jeong [0007]).  According to the related art, it is difficult to manage an image file and there is cumbersomeness of selecting each of the image files in transmitting the image files to the counterpart (see Jeong [0008]).  According to various embodiments of the present disclosure, the user can easily generate information through the electronic device (see Jeong [0016]).  Additionally, the method of Jeong would improve the method of Park by ensuring that space and memory are conserved when capturing a large number of desired screens.
However, Park in view of Jeong fails to expressly disclose scaling of at least one of the first content or the third content to fit within a display area of a device.  In the same field of endeavor, Kim teaches:
scaling of at least one of the first content or the third content to fit within a display area of a device (Kim Figs. 1-10; [0209], when the second image 220a has been changed to the image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated scaling of at least one of the first content or the third content to fit within a display area of a device as suggested in Kim.  Doing so would be desirable because various attempts have been made to implement complicated functions in such a multimedia device by means of hardware or software. For example, a user interface environment allowing users to easily and conveniently search for and select functions is provided. Also, recently, as various types of screen information have been provided through mobile terminal, the necessity for various UX/UIs has increased.  Accordingly, an aspect of the present invention is to address the above-noted and other problems (see Kim [0006-0007]).  Additionally, the method of Kim would improve the method of Park, which may require the user 

Regarding claim 18, Park in view of Jeong teaches all the limitations of claim 16.  Jeong further teaches:
generating the stitched content item based upon a scaling of at least one of the first content or the third content based upon a property of a device (Jeong Figs. 1-12; [0071], FIGS. 8A to 8C illustrate an image resizing method; [0072], the user device may acquire a capture image including the corresponding area 810a; [0073], the user device may acquire a capture image including the corresponding area 810b; [0074], the user device may resize each capture image; [0075], it is determined that a size or capacity of the canvas 860 including the canvas area 870b as described in FIG. 8B exceeds a preset threshold, the user device may resize each capture image stored in the canvas 860 as illustrated in FIG. 8C; see discussion of [0034-0044], [0092-0094], [0098], [0106-0107] above regarding generating the stitched content item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated comprising: generating the stitched content item based upon a scaling of at least one of the first content or the third content to fit as suggested in Jeong into Park.  Doing so would be desirable because when a user desires to capture a page which cannot be shown to one screen, for example, a page of which an entire content can be shown only after a scroll is performed and to transmit the capture page to a counterpart, the user is required to generate a plurality of image files. The user should repeatedly capture a next page area by performing a function of a scroll or the like. In this case, a new image file is generated whenever the capture is performed, and thus a plurality of image files 130 are generated as illustrated in FIG. 1B (see Jeong [0007]).  According to the related art, it is difficult to manage an image file and there is cumbersomeness of selecting each of the image files in 
However, Park in view of Jeong fails to expressly disclose scaling of at least one of the first content or the third content based upon a display property of a device.  In the same field of endeavor, Kim teaches:
scaling of at least one of the first content or the third content based upon a display property of a device (Kim Figs. 1-10; [0209], when the second image 220a has been changed to the image 220b magnifying the portion corresponding to the region 310b different from the one region 310a of the first image based on the drag touch applied to the second region, a preset type of touch (for example, a second drag touch extending from one side of the magnified image 220b and released from the other side of the magnified image 220b) may be applied again to the image 220b magnifying the portion corresponding to the different region 310b (third parallel swipe gesture to generate third boundary; see Fig. 8a(c)); based on the preset type of touch applied again, the controller 180 can limit output of the image between the portions to which the first and second drag touches have been applied, in the first image 210; [0211], the image between the portions to which the first and second drag touches have been applied may be an image corresponding to the output limitation region 610 (second content between third boundary and beginning boundary); thereafter, as illustrated in (d) of FIG. 8A, when the output limitation region 610 is determined (when the preset type of touch is applied again), the controller 180 can output a first image 210b deformed in an output form thereof to limit outputting of the portion corresponding to the output limitation region 610, to the display unit 151 (stitched content item comprising first content and third content scaled to fit within the display area; see also [0134], [0156-0164], and [0205-02011]).  
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0313883 A1, published 10/27/2016) in view of Beaurepaire (US 2015/0033193 A1, published 01/29/2015) in further view of Yun et al. (US 2012/0302167 A1, published 11/29/2012), hereinafter Yun.

Regarding claim 19, Zhang teaches the claim comprising:
A system comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause the processor to implement a content item generation component configured to (Zhang Figs. 1-7, 9; [0098], FIG. 9 shows a schematic block diagram of a terminal device 400, including a processor 420; [0102], steps of the methods disclosed may be executed and completed by using a combination of hardware and software modules in the processor; the software module may be located in a mature storage medium in 
define a first boundary for a content area and a second content area based upon a first user input comprising a first swipe gesture; define a second boundary for the content area and the second content area based upon a second user input comprising a second swipe gesture substantially parallel to the first swipe gesture (Zhang Figs. 3-6; [0039], a screen capture operation is performed by recognizing same-direction parallel swiping of two fingers on a screen, so that a user can capture an image displayed in a part of a region of the screen according to an individual requirement; [0054], in Fig. 3, when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical lines as the screen capture region; as shown in FIG. 5, when the swipe tracks are along a vertical direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two horizontal lines as the screen capture region; as seen in Fig. 3 (weather, headlines) and Fig. 5 (weather, time, contacts, icons) multiple first and second areas are contained within the area defined by the first and second boundaries (boundaries for the content regions)), 
automatically define a third boundary for the content area and a fourth boundary for the second content area based upon the first boundary and the second boundary (Zhang Figs. 3-6; [0054], when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical lines; when the swipe tracks are along a vertical direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two horizontal lines as the screen capture ;
and generate a content item based upon content within the content area (Zhang Figs. 3-6; [0038], in S120, according to the screen capture region, acquire an image displayed in the screen capture region; [0054], when the swipe tracks of the same-direction parallel swiping are along a horizontal direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two vertical lines; when the swipe tracks are along a vertical direction, the screen capture apparatus may use a region enclosed by the two swipe tracks of the same-direction parallel swiping and two horizontal lines as the screen capture region; [0028], FIG. 4 is a display image when the screen capture operation shown in FIG. 3 is successful; [0030], FIG. 6 is a display image when the screen capture operation shown in FIG. 5 is successful)
and responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element (Zhang Figs. 3-6; [0030], FIG. 6 is a display image when the screen capture operation shown in FIG. 5 is successful; [0070], S170, present the image on the screen, and present operation options for the image at the same time; [0071], as shown in FIG. 4 and FIG. 6, the operation options may include a share option, a cancel option, and a save option)
However, Zhang fails to expressly disclose define a fifth boundary for the content area and the second content area based upon a third user input comprising a third swipe gesture 
define a fifth boundary for the content area and the second content area based upon a third user input comprising a third swipe gesture substantially perpendicular to at least one of the first swipe gesture or the second swipe gesture (Beaurepaire Figs. 9, 11, 12; abs. presenting of an image on a display, partitioning the image into image portions using gestures, and retaining a selected one of said image portions on the display; [0129], as shown in the example of FIGS. 9A and 9B, the initial start point of the tear feature 100a is located on the edge of the image proximal to the edge of the apparatus 10 where the edge tearing gesture was applied; [0131], to extend an initial tearing feature to tear more of the image 98, FIG. 9B shows, where a user can drag a portion of the tearing feature displayed in image 98 to elongate the tearing feature in the image (shown to be a downward swiping gesture; see also [0107], a gesture may be characterized as a swipe); [0137], in FIGS. 12A to 12B the user does not select which image portion to retain after the second tearing gesture but instead waits until all four tearing gestures 100a (see [0134], first swipe gesture), 100b (second parallel swipe gesture), 100c (third swipe gesture that is perpendicular to the first and second gestures), 100d (fourth swipe gesture that is perpendicular to the first and second gestures) have been applied to the device to generate a content item shown in 12C which comprises only content from a first content area and not second content areas outside of the square boundary determined by the 4 swipe gestures; see also [0132], boundary lines are visibly displayed (see Figs. 11 and 12; first, second, and fifth boundaries for the first/second content areas determined by swiping gestures; third and fourth boundaries for the first/second content areas determined by edges of the device); see [0129-0131], [0107] swiping; see [0043], [0134], sequential tearing gestures (temporally after and independent))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated define a fifth boundary for the content area and the 
However, Zhang in view of Beaurepaire fails to expressly disclose responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publish the content item to a calendar.  In the same field of endeavor, Yun teaches:
responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publish the content item to a calendar (Yun Figs. 1-8, 23-32, 94, 95; [0152], the controller 180 can generate a memo file by using at least part of the execution screen of the particular application; [0190], FIG. 23 is a flow diagram illustrating a method for generating a memo file by using both handwriting input received through a touch screen 151 and an execution screen of a particular application displayed on a touch screen 151; [0192], the controller 180 generates a memo file including a capture image of the execution screen of the particular application and stores the memo files S230; [0193], FIGS. 24 to 27 illustrate one example of generating a memo file; [0200], as shown in FIG. 29, the controller 180 generates a memo file including both the capture image 151N' of the execution screen; [0204], FIGS. 31 to 32 illustrate a procedure of generating a memo file including a capture image of part of the execution screen; [0206], referring to FIG. 31, it can be seen that the part not selected from the execution screen of the particular application is processed to be opaque; the user can easily recognize the selected part from the execution screen 151N of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have responsive to a selection of at least one of a share content item user interface element or a publish content item user interface element, publish the content item to a calendar as suggested in Yun into Zhang in view of Beaurepaire.  Doing so would be desirable because as the functions of terminals such as personal computers, laptop computers, cellular phones, smart phones, and the like are diversified, the terminals are constructed in the form of a multimedia player having multiple functions of capturing pictures or moving images, playing music and video files, playing games, and receiving broadcasting programs (see Yun [0005]).  To support and enhance functions of a terminal, it can be considered to improve a structural part and/or a software part of the terminal. A variety of recent terminals including mobile terminals provide more complex menu structure as multi-functional functions and various functions are incorporated therein (see Yun [0006]).  A user of a mobile terminal according to the present invention can easily generate a memo file including data created based on a display screen of a touch screen (see Yun [0012]).  Additionally, the system of Yun would improve the system of Zhang by providing additional options to the user for utilizing captured data, including .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Beaurepaire in further view of Yun in further view of Park et al. (US 2013/0091443 A1, published 04/11/2013), hereinafter Park.

Regarding claim 20, Zhang in view of Beaurepaire in further view of Yun teaches all the limitations of claim 19, further comprising:
comprising a content interaction component configured to: display a save content item user interface element (Zhang Figs. 3-6; [0070], present the image on the screen, and present operation options for the image at the same time; [0071], as shown in FIG. 4 and FIG. 6, the operation options may include a share option, a cancel option, and a save option)
However, Zhang in view of Beaurepaire in further view of Yun display a save content item user interface element used to save the content item as a file.  In the same field of endeavor, Park teaches:
display a save content item user interface element used to save the content item as a file (Park Figs. 1-22; [0187], referring to FIG. 15, the controller 180 arranges and displays the corresponding chat contents 211, 212, 221, 222, 231 and 232 on the corresponding regions 200A, 200B and 200C partitioned by the steps S140 and S150 shown in FIG. 4 (see [0113], partitioning in response to user input); [0198], referring to FIG. 17, if a first region 200A is specifically selected from the chat content display screen 200 [FIG. 17 (a)], the controller 180 may display an editing menu list 330; [0204], if the saving menu 333 is selected from the editing menu list 330, the controller 180 may save the chat contents 211 and 212 included in the 1.sup.st region 200A in the memory 160; the controller 180 may compress the chat contents 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated display a save content item user interface element used to save the content item as a file as suggested in Park into Zhang in view of Beaurepaire in further view of Yun.  Doing so would be desirable because there are ongoing efforts to support and increase the functionality of mobile terminals. Such efforts include software and hardware improvements (see Park [0007]).  Many ongoing efforts are made to research and develop messenger applications capable of using a chat with at least one chat partner via 3G or Wi-Fi network among applications available for the smart phone (see Park [0008]).  However, when a user has a multi-user chat with many counterparts by the related art method, the chat contents to be displayed on the chat content display window 10 increase mode. Hence, it may be difficult for the user to recognize the chat contents (e.g., chat subjects, chat context, etc.) between the user and the counterparts (see Park [0012]).  Accordingly, the present invention is directed to a mobile terminal and controlling method thereof that substantially obviate one or more problems due to limitations and disadvantages of the related art (see Park [0013]).  Additionally, it would provide a convenient method for a user to retain content that they may wish to view or share later.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 13, 16, 18, and 19.  
Regarding independent claim 1, the Applicant alleges that Zhang in view of Beaurepaire in further view of Park in further view of Nicholas as described in the previous Office action, does not explicitly teach generating a first content item based upon first content within the first content area comprising the messages transmitted by the first user but not comprising the 
Similar arguments have been presented for claim 19 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-14 and 20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 19.  However, as discussed above, Zhang in view of Beaurepaire in further view of Park in further view of Yun is considered to teach claim 1 and Zhang in view of Beaurepaire in further view of Yun is considered to teach claim 19.  Consequently, claims 2-14 and 20 are rejected.
Regarding independent claim 16, the Applicant alleges that Kim as described in the previous Office action, does not explicitly teach the amended claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Park in view of Jeong.
Applicant states that dependent claims 17 and 18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 16.  However, as discussed above, Park in view of Jeong is considered to teach claim 16.  Consequently, claims 17 and 18 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143